 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNagio Restaurant,Inc. d/b/a Captain'sTableandLocal 6,Restaurant and Club Employees andBartendersUnion,AFL-CIO. Case 2-CA-18465June 9, 1988DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn March 8, 1983, Administrative Law JudgeHarold B. Lawrence issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.2The judge found thatin negotiationsfor a con-tractwith the Union, the Respondent failed to bar-gain in good faith in violation of Section 8(a)(5)and (1) of the Act by engaging in delay and formu-lating and adhering to proposals designed to stallnegotiations,avoid reaching agreements,and un-dermine the Union as bargaining representative.We reverse, finding that on the facts of this casethe Union did not test the Respondent's willingnesstobargain and that the Respondent's conductcannot therefore be found unlawful.3The operative facts follow. On June 22, 1981,4the Respondent agreed to recognize Local 6 (theUnion) as the collective-bargaining representativeof its employees previously represented in two sep-arate units by two locals that at some point hadmerged into Local 6. The Union waited 6 weeksbefore contacting the Respondent about a date tomeet and bargain. The parties met, as agreed, onAugust 18. The Union presented its standard formcontract, the provisions of which were previouslyiTheRespondent has excepted to some of the judge'scredibility find-ings.The Board's establishedpolicy is not to overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that theyare incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We havecarefully examinedthe recordand find no basis for reversingthe findings2We denyas untimelythe General Counsel's requestfor backpay toremedya unilateralreductioninwages madeby the Company followingthe parties'final bargaining sessionNo violation basedon this conductwas alleged in the complaint, and theGeneral Counselsought relief withrespect theretofor the firsttime in exceptionsto the judge's decisionThe Companywas thereforenevergivenan opportunityto litigate thisissues SeegenerallyTimes Publishing Co,72 NLRB 676, 683 (1947)*All dates are in 1981,unless otherwise indicated.included in the contracts between the Respondentand the now merged locals. The Union also pre-sented economic demands. The Respondent indi-cated that the Union's demands were too high andthat the Respondent would review the proposedcontract and get back with the Union.The Respondent's negotiators,President BiagioMusso and his counsel, Pinto, met some time there-afterandworked on counterproposals.In lateAugust or early September, Union NegotiatorDarwin Lanyi called Pinto to arrange a secondmeeting.Pinto indicated the earliest date availablefor himself and Musso was late October. Lanyisought an earlier meeting but agreed to the Octo-ber date proposed by Pinto.The October 22 meeting lasted 3 hours. Pintoopened by stating that the Union's proposals werefar too expensive. He reviewed each provision ofthe Union's standard form contract and proposedsubstantialdeletions or revisions.Action on theUnion's proposed "Present Practice" clause wasdeferred pending resubmission of a list from theUnionenumeratingthe practices, privileges, andbenefits the clause would obligate the Respondenttomaintain.5 Concerning economic matters, Pintosaid the Respondent's terms "would be a step back-wards," that there would be no increase in pensionor insurance contributions, and that, if anything,therewould be a 25-percent reduction in wages.Pinto said the Respondent was not prepared togive specific counterproposals to the Union's eco-nomic demands. The meeting closed with the par-ties agreeing to meet againin November.The November 17 meeting was held as sched-uled.Lanyi indicated that the Respondent's sug-gested changes to the Union's standard form con-tractwere, in the majority, out of line and unac-ceptable.The Union came without the list of"Present Practices" the Respondent had requested.The Respondent did not have the specific econom-ic counterproposal sought by the Union. In fact,neither sidemade concrete proposals and noprogress was made.The fourth bargainingsession,scheduled andheldDecember 22, lasted about 2 hours. TheUnion again indicated that the Respondent's re-quested text changes to its standard form contractwere unacceptable. Lanyi admitted that there wassome give and take on these provisions. Accordingto Lanyi, the Respondent made a "big thing" ofwanting the Union to provide the list of "PresentPractices." Lanyi said the employees would know'Althoughnot discussedby the judge, this factis reflectedby Pinto'snotes of the October 22 meeting, which Lanyi testified accurately reflectthe changesproposed by theRespondent.289 NLRB No. 6 CAPTAIN'S TABLEthis information better than he would and he didnot have such a list. The Union adhered to its pro-posed wage increases and renewed its request foreconomic counterproposals. The Respondent said itwas losing money, that it could not come up withthe increases, and asked for a 50-percent wage cutfor all employees.6Either at or after the December 22 meeting, theparties agreed to get together after the holidays.No meetings occurred during the month of Janu-ary, however, due to Musso's illness. Thereafter,neither party attempted to contact the other.'6 The judge found the Respondent'sDecember 22 economic proposalto be"spurious"in nature and independent evidence of a lack of goodfaith because it required a wage reduction that would have put the em-ployees below the legal minimum wage.The record, however, is far fromclear exactly what hourly wage rate employees in each unit classificationearned or what they would receive as a result of the Respondent's wagereduction proposal.Even where dollar figures are mentioned, there is noindication whether these figures include tips,gratuities,and meals, all rel-evant to the determinationof the hourlywage rateof the subject employ-ees See generally Fair Labor StandardsAct, 29 U.S.C. §§ 201-219. Fur-ther,the record fails to support the judge's finding that"[t]he parties atthe hearing accepted it as a given proposition"that the Respondent's pro-posed reduction would have brought employees below the legal mini-mum wage The subject of minimum wage was raised at the hearing bycounsel forthe GeneralCounsel, who asked Musso if he realized that "ifthe union agreed to the proposed cut or wages,that it would have putthe wages of the employees below the minimum wage?" Musso said hewas being advised by counsel that"Iwas paying for Darwin Lanyi, thathe took the last Labor Department minimum;that'swhat he could do."Counsel for the General Counsel then sought clarification by askingMusso whether he was saying that"if the 50-percent cut would have putthe wages below the minimum wage scale, as required by the govern-ment,you were not aware of it."The Respondent's counsel objected tothis question on the grounds that Musso had testified to what his lawyeradvised him. The judge sustained the objection,noting,"I think the pointismade."No further testimony regarding minimum wage was elicited byany party. Although counsel for the Charging Party asserted in summa-tion, as does the General Counsel in herbrief tothe Board,that the Re-spondent'swage offer was below the legal minimum,we do not find theabove testimony,the only evidence of record on the subject,sufficient tosupport a finding that the Respondent'swage offer would have broughtemployees below the legal minimum.In addition,Musso's testimony thatthe Respondent's proposed 50-percent reduction would have put employ-ees on a par with the average wage paid by nearby restaurants is uncon-tradictedOn these facts we find the evidence fails to establish that theRespondent proposed reducing employees'wages below the legal mini-mum9The judge found that following theDecember 22bargaining session,Lanyi testified that he called Pinto to set the parties' next meeting date,that Pinto promised to talk to Musso and get back with Lanyi to sched-ule a date to resume negotiations;and that when Pinto failed to do so byJanuary 13,the Union,believing the Respondent was "dragging its feet"in setting up a fifth meeting, filed the charge initiating the instant pro-ceeding.Contrary to the judge,the record establishes that the chargewas filed onDecember 2after the parties'third bargaining session. Fur-ther,Lanyi didnot testify that he called Pinto afterthe fourthand finalDecember 22 meeting Rather,at one point,when Lanyi was claimingthat the December 22 meeting never occurred,he testified that he mightwell have had a telephone conversation with Pinto in early January, buthe "didn't know " Later,when Lanyi was recalled and testified that theDecember 22 meeting did in fact occur, he denied calling Pinto after theDecember 22 meeting.Accordingly, Lanyi'stestimony does not supporta finding that the charge was precipitated by the Respondent's draggingits feet in setting up a fifth meeting.Rather,it supports our finding thatafter plans for a January meeting were abandoned due to Musso's illness,the parties failed to contact one another, and thus must share responsibil-ity for the fact that a fifth meeting never occurred.23We do not agree with the judge that these factsshow the Respondent breached the obligation itshared with the Union under Section 8(d) of theAct to "meet at reasonabletimes andconfer withrespect to wages, hours, and other terms and con-ditions of employment." The judge found that theRespondent exhibited "inordinate delay"in comingto thebargainingtable by virtue of its request thatthe second bargaining session be held 1-1/2 monthsafter the date of the Union's call to arrange such ameeting. The Respondent told the Union its pro-posed date was the earliest available for its onlytwo negotiators.The Union, which itself hadwaited an equivalent period after the Respondentagreed to bargain before attempting to arrange theparties' firstmeeting, did not contest the explana-tion offered and, in fact, acceded to themeetingschedule the Respondent proposed. Although wedo not encourage such prolonged delay betweennegotiatingsessions,particularly one so meagerlyexplained, we do not find thissingleunchallengedrequest to schedule a meeting on the first date allnegotiatorswere available supports the judge'sfinding of inordinate delay by the Respondent.Also lacking evidentiary support is the judge'sfinding that the Respondent engaged in delay atand after the second meeting. Like the first twomeetings,the third and fourth proceeded withoutdelay or rescheduling by either side. At the secondmeeting the Respondent made counterproposals totheUnion's standard form contract. The thirdmeetingwas devoid of proposals by either side. Bythe close of the fourthmeetingthe Respondent hadyielded on some of its proposed changes to theUnion's standard form contract and had made aspecificwage proposal as the Union had requested.For its part, the Union had yielded on some of theRespondent's proposed changes. The Union hadnot, however, compiled the list of "Present Prac-tices" important to, and repeatedly sought by, theRespondent.Following the fourth meeting andMusso's January illness, neither party contacted theother to pursue negotiations further. On these facts,no charge of unlawful delay can legitimately belevied against the Respondent.Nor do we find that when negotiations endedprematurely through the default of both partiesafter the December 22 meeting, the Union had suf-ficientlytested theRespondent'sproposals topermitus to assessthe latter'swillingness to bar-gain ingood faith. In this regard, the judge's find-ing that the Respondent rigidly adhered to its pro-posals for substantial contract revisions and wagereductions predictably unacceptable to the Union isnot supported by the record. The Respondent'sproposed revisions to the standard form contract 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmade at the second meeting were criticized asbeing "out of line" by the Union when the partiesnextmet.The Union made no counterproposalsuntilthe fourth meeting, however, when, as theUnion admits, some give and take occurred. At thefirstnegotiationsession,theRespondent ' hadtermed the Union's demand for annual wage in-creases too high. The Respondent's first specificcounterproposal regardingwages, given on De-cember 22, was a starting point for future negotia-tions.The Respondent neither stated nor suggestedby its conduct that it intended its first wage offerto be its last." To the contrary, it is uncontestedthat the Respondent's wage offer was on the table,awaiting a response, at the close of the parties'fourth and final bargainingsession.An anticipatedfifthmeeting, at which wages and other outstand-ing issuesmight have been discussed, never materi-alized due to themutualneglect of the parties.The bargaining process in this case reveals thatthe normal give and take of negotiations had justbegun when the Union, soon after the parties' ini-tialexchange of proposals, filed the instant unfairlabor practice charges. Only one more meeting fol-lowed before the parties drifted apart, leaving theRespondent's proposals on the bargaining table.Under these circumstances, and absent evidencethat the Respondent engaged in any unlawful con-duct away from the bargaining table that mighthave affected the negotiations, we cannot find thefacts establish that the Respondent exhibited an un-willingness to reach agreement.Accordingly, we shall dismiss the complaint.tionalLabor Relations Act (the Act), by reason of theRespondent's alleged failure to bargain collectively ingood faith with the representative of its employees. Thecase is based on the contention that, though the Re-spondent met with the Union fornegotiationson severaloccasions, it did notbargain ingood faith with the inten-tion of reachingan agreement,as evidenced by the factthat the Respondent made proposals calling forthe elimi-nation ofnumerousprovisions containedin earliercollec-tive-bargainingagreementsthatRespondent had hadwith predecessorunions,themakingof unreasonablewage counterproposals, and delaying of the negotiations.The Respondent'sanswer denies all allegations ofwrongdoing and statutory violation and placesin issuethe jurisdiction of the National Labor Relations Board inthis case.The Respondentalleged as afirst affirmative defensethatemployees in anotherrestaurantowned by theowner of Respondent had rejected Local 6 as their bar-gaining agent in a Board-supervised election and that theinstant actionwas instituted after filing of a petition foran election, by the employees of the Respondent withoutknowledge or participation of Respondent'smanagement.A second affirmative defense alleged that each of the res-taurantsdoes less than $500,000 grossannualvolume.The parties were afforded full opportunity to be heard,to call,examine andcross-examine witnesses,and to in-troduce relevant evidence. Posthearing briefs have beenfiled on behalf of the General Counsel and on behalf ofthe Respondent.On the entire record and based on my observation ofthe demeanor of the witnesses and the manner in whichthey gave their testimony, and after consideration of thebriefs submitted, I make the followingFINDINGS OF FACTORDERThe complaintis dismissed.8Musso in fact testified that the 50-percent wage cut was proposed tosee how low the Union would go and where the parties were going tomeetHe indicated that the Respondent was willing to give more andawaited the Union's responseHaywood E. Banks, Esq.,for the General Counsel.William P.Maloney, Esq. (Perini,Maloney & Gottlieb),ofNew York, New York, for the Respondent.Rochelle L. Roth, Esq.,of New York, New York, for theCharging Party.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.This case was heard before me on September 30, 1982, atNew York City. The charge was filed on December 2,1981, by Local 6, Restaurant and Club Employees andBartenders Union, AFL-CIO (the Union). On January13, 1982, a complaint and notice of hearing was issuedalleging violations of Section 8(a)(1) and (5) of the Na-I. JURISDICTIONIn its answer, Respondent admits thatitandMusso's860-2Rest., Inc. are corporations wholly owned byBiagioMusso, which operate seafood restaurants in NewYork City at 410 Avenue of the Americas (Captain'sTable) and at 860 Second Avenue (Musso's), respective-ly,and that both are employersengaged incommercewithin themeaningof Section 2(2), (6), and (7) of theAct.Respondent also admitted, and stipulated at thehearing, that theaggregatepurchases made by each res-taurant from points outside New York State exceeded$10,000 per year. Respondent disputed the Board's juris-diction in this case, however, on the ground that thebusinesses are separate and independententities. It al-leged that each restaurant's gross receipts were less than$500,000 per annum. Although the Respondent's answerisunclearand seems to read as an admission on thispoint,Respondent established at the hearing that Re-spondent's gross receipts for the fiscal year endingAugust 31, 1982, had amounted to $337,623 and that itsannual gross receipts in the preceding year had beenonly slightly higher, and Respondent argued that thishad to be considered independently of the gross receipts CAPTAIN'S TABLEof Musso's,which had amounted to $1,099,841 for thefiscal year ended October 31, 1981.The factual issue is therefore squarely presentedwhether the management of these enterprises is charac-terized by the kind of centralized control of labor rela-tions and other incidents of common or integrated oper-ation that warrant consideration of the aggregate incomeof both enterprises in determining whether jurisdictionalrequisites have been met. The important factors are inter-relation of operations,common management,centralizedcontrol of labor relations,and common ownership.' Cen-tralized control of labor relations has long been regardedas the critical factor.2Musso has operated Captain'sTable since1971 andMusso's since1977.The purchase of Musso'swas con-summated by taking title in the name of Nagio Restau-rant,Inc., the Respondent, which as part of the purchaseprice assumed a security agreement covering the restau-rant equipment.Subsequently,because his accountantchanged his mind about how the transaction should bestructured,Musso purchased all the stock of the owningcorporation,Musso's 860-2 Rest.,Inc. for $30,000 pay-able by a series of notes over the course of several years.Each restaurant has its own manager,who concernshimself with the details of daily operation.Musso spendshis time at Musso's.That restaurant receives its suppliesfrom overseas and from the Fulton Fish Market. It has18 employees and is open Monday through Friday fromnoon to 3 p.m. for lunch and from 5 to 11:20 p.m. fordinner.On Saturday it is open for dinner only. Captain'sTable has had a complement of 12 employees since its in-ception.It is closed on Monday instead of Sunday, and isopen from noon to 11 p.m. on the other six days of theweek.Musso'sacceptsAmerican Express,Visa, andMaster Charge credit cards,while Captain'sTable ac-cepts Visa,Master Charge, and Diners Club. The bankaccounts,payrolls,insurance policies,3and liquor li-censes are separate.The two salaried managers operateindependently of each other and there is no interchangeof personnel between the two restaurants.Each restau-rant pays for its own deliveries.Despite this superficial veneer of independence, how-ever,it is apparent that Biagio Musso is the controllinginfluence in the operation of each restaurant.He is thesole stockholder of each corporation and he and his wifeare the sole directors and officers.The prescribed daysand hours of operation have never been varied by thelocal managers.Musso testified that slight fluctuations inthe number of employees at Respondent'srestaurantwould be left to managerial discretion,since the manag-ers hire and fire personnel,but any substantial changewould have to be cleared with him.At Musso's, themanager and Musso jointly hire and fire employees anddetermine the number needed. Mrs. Musso signs checksfor payment of bills of both restaurants from their sepa-rate bank accounts One accountant services both corpo-rations.A statement of joint control is incorporated in'Radio Union Local1264 v.Broadcast Service,380 U S 255, 256 (1965)2 Speedee 7-Eleven,170 NLRB 1332, 1334(1968),Atwood Leasing Corp,227 NLRB 1668,1669 (1977)8There is no evidence whether they employ the same or different in-surance brokers25the tax returns of both corporations pursuant to regula-tions of the Internal Revenue Service.Musso's testimony left no doubt that he has completecontrol of labor relations for both restaurants.The re-spective managers have never participated in the negotia-tionof collective-bargaining agreements covering therestaurants'employees;this has been handled solely byMusso.Musso entered into collective-bargaining agree-ments with union locals that were predecessors of Local6,and a subsequent agreement recognizing Local 6 asthe exclusive bargaining representative of Respondent'semployees after the merger of those unions into Local 6.Itwas conceded that although the manager at Captain'sTable is not expressly required to do so, he does in factconsult with Musso from time to time regarding the as-signment of work to employees at that restaurant, workhours of particular employees,and assignments to par-ticularwork stations.These are precisely the types ofmatters that would normally be left to the sole discretionof a manager on the spot. Musso also testified that hepersonally decided to cut wages of employees at Cap-tain'sTable because it had been losing money for 2 yearsand that he personally explained the cut to the employ-ees, citing wage scales in neighboring restaurants. In ad-dition,Musso continued to draw $26,000 per annum aschief executive officer,which I regard as considerablyweakening Musso's contention that his role in the oper-ation of the restaurant was almost nil.Iconclude from this evidence that Musso was inti-mately involved in the management of Captain'sTablenotwithstanding the presence of a manager on the scene.In addition,it is uncontroverted that ultimate authoritywith respect to its management rested with Musso.On the basis of the proven common ownership,common financial control,common direct and ultimatecontrol of operations by Musso,and Musso'sadmittedcontrol of labor relations for both restaurants,Ifind thatthey constitute a single enterprise for jurisdictional pur-poses and that their aggregate receipts bring them withinBoard jurisdiction.4I find that at all material tunes here,Respondent has been an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDIfind that at all times material here the Union hasbeen a labor organization within the meaning of Section2(5) of the Act.The employees at Captain'sTable hadbeen represent-ed by two unions,with whichNagio Restaurant, Inc. en-tered into collective-bargaining agreements.Local 22,Chefs, Cooks, Cafeteria, Food,Beverage&Service Em-ployeesUnion,AFL-CIO represented chefs,reliefcooks,and dishwashersemployed bythe restaurant.Local 1,Restaurant EmployeesUnion,affiliatedwithHotel and Restaurant Employees and Bartenders Interna-tionalUnion,AFL-CIO representedemployees in a unitdescribed as follows:4 Swift Cleaners,191NLRB 597(1971),Family Laundry,121NLRB1619(1958) 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAll captains,waitresses,waiters, busboys, bus-girls, cashiers, floor walkers, hostesses, food check-ers, dining room employees, employed at the restau-rant, excluding all other employees, guards and su-pervisors as defined in the Act.Local 1 and Local 22 subsequently were merged intoLocal 6. Local 6 filed an unfair labor practice chargeagainst the Respondent. On June 22, 1981, the proceed-ing was settled by means of an agreement whereby Re-spondent agreed to bargain with Local 6 on request asthe exclusive collective-bargaining representative "of ouremployees with respect to their rates of pay, wages,hours of employment and other terms and conditions ofemployment." That agreement defines the appropriatebargaining unit involved in this case, which in any eventwould comprise the units defined in the earlier collec-tive-bargaining agreements between the Respondent andthe two merged unions.III.THEREFUSAL TOBARGAIN INGOOD FAITHA. History of NegotiationsRepresentatives of the Respondent and the Union metfor the purposeof negotiatinga new collective-bargain-ing agreementon four occasions, from August throughDecember 22, 1981. All the meetings were at the officesof Respondent's attorney, Pinto. Darwin Lanyi, an ad-ministrativeaide employed by Local 6, arranged themeeting ofAugust 18, but it was attended by John F.Leaver, an executive vice president of the Union. Leavermet with Musso and Pinto for about 1 hour. He present-ed them with a proposed standard form contract cover-ing both kitchen anddining roompersonnel. This con-tract had been drawn up by Local 6 with the object ofcombiningin the Local 6 contract features of the con-tracts formerly used by Local 1 and Local 22. The con-tract was thus a recodification of the terms of the Local22 contract, covering kitchen workers, the Local 1 con-tract coveringwaiters,and the Local 6 contract cover-ing bartenders, but while it incorporated many provisionsof the earlieragreements,and sought renewal thereof,the contract itself was not one that had been previouslyseen or signed by Respondent.There is no conflict in the testimony respecting thisfirstmeeting. Leaver presented the contract as a propos-al and orally stated a number of economic demands, thatPinto wrote down: a $30 raise for kitchen employees anda $10 raise for dining room employees for each year ofwhat was proposed as a 3-year contract, increases in wel-fare and pensionplan, bereavement pay, and vacationand sick leave. No negotiations took place.Musso andPinto responded by saying that they thought the de-mandswere too high, and that they would review thecontract and get back to him. No date was set for thenext meeting.Musso testified that, following this meeting, he metwith Pinto and they worked on counterproposals.In late August or early September, Darwin Lanyi,who had become responsible for further negotiations,telephoned Pinto fora responseto the proposals. He re-ceived none and, despite his efforts to fix an early datefor negotiations, was unable to persuade Pinto to fix ameeting date earlier than October 22. Pinto insisted thatthat was the earliest date when both he and Musso couldbe available.Accordingly, the second meeting took place on Octo-ber 22. Lanyi met with Pinto and Musso for almost 3hours.According to Musso, Pinto communicated coun-terproposalsandpresentedmanagement'sposition.Musso testified that he advised Lanyi that he would con-sider changes to the Union's proposals, by which I un-derstand him to mean that he would give serious consid-eration to them in modified form. Lanyi, however, pre-sents a picture of a meeting characterized by unmitigatedrecalcitrance on the part of Pinto and Musso. He quotesPinto as stating that the proposals were "far too expen-sive" and depicts his review of the Union's standard con-tract clauses as something akin to putting the pagesthrough a paper shredder: "and he just proceeded toshatter it." Pinto made no economic counterproposalsand said nothing other than that the Union's proposalswere far too expensive and that Respondent's terms"would be a step backwards." There would be no in-creases in the pension and insurance contributions andthere would be a 25-percent reduction in wages. Most ofthe meeting was spent going through the standard formcontract. Pinto wanted to eliminate most of the standardclauses,which according to Lanyi were boilerplate thathad been carried over from the earlier agreements towhich Respondent had been a party. Pinto marked up acopy of the agreement and also noted the changes hewanted on a yellow pad. (The marked-up agreement andthe memorandum of changes are both in evidence.)Lanyi testified that he explicitly asked for counterpro-posals and was told by Pinto that Respondent was notprepared to furnish counterproposals at that time. I havenoted that Musso testified that he had worked on coun-terproposals with Pinto prior to the second meeting. It isnot apparent whether economic counterproposals wereincluded in their discussions, but Musso also testified thatby agreement with Lanyi negotiations respecting theeconomic provisions were reserved for a later meeting,and this was the reason why no economic proposalswere made by Respondent until the fourth meeting.At the conclusion of the second meeting, it was agreedthat a third meeting would be held in November. Lanyi,Pinto, and Musso met on November 17. According toLanyi, whose memory was fuzzy about this meeting, nocounterproposals were presented by the Respondent andthere was no progress, so they set a date for a Decembermeeting,which never came about. He recalled havingtold Pinto that he had discussed the suggested changes inthe standard contract terms with his supervisor and "thatthe changes he was proposing were, in the majority, outof line.We were not going to delete all of the things thathe wanted out of the standard contract."Lanyi then went on to testify that a further meetingwas scheduled for December 22. Pinto telephoned him,however, either on that date in the morning or the daybefore, and stated that Musso would not be available andthat Pinto would get back to him after the holidays.Later, Lanyi changed his testimony and asserted that he CAPTAIN'S TABLEcalled Pinto on the morning of December 22 to let himknow he was on his way to the meeting,whereuponPinto said he was glad Lanyi called because Musso couldnot make the meeting,and he could not set an alternatedatewithout conferring with Musso.He promised tocontact Lanyi after the holidays.There were no subsequent meetings,according toLanyi, because the events of December 22, consideredwith everything else, convinced him that Respondentwas dragging its feet.When Pinto failed to call by Janu-ary 13,1982, the charge was filed.Musso testified that a fourth meeting had in fact takenplace on December 22 and had lasted for 2 hours. Mussotestified that at the third meeting, on November 17, "Mr.Pinto was asking for certain conditions and Mr. Lanyidid not come up withit."Theyagreed to meet furtheron December 22 and in fact did so, from 2:30 to 4:30p.m. Thepersons present at this last meetingwere Lanyi,Musso, Pinto,and Emil Bonati.Pinto made notes of themeeting,which are in evidence.Musso asserted thatcounterproposals were made,but his testimony makes itclear that during the fourth meeting,apart from the sug-gestion that the employees take a deep cut in pay, he hadno economic counterproposals in mind. He testified thatbecause the restaurant was losing money,he offered a50-percent cut in pay,but that Pinto at the same time ac-ceded to union demands regarding vacation,sick pay,and holidays.He asserted that he was willing to havefurthermeetings,but hewas waitingfor the Union tocome up with a counteroffer to his proposal for sweep-ing cuts in pay. It was apparent to me that Musso failedto recognize that the burden of making a responsiblecounterproposal respecting wages was on him,the Unionhaving presented its position on wages atthe very firstmeeting.Lanyi'smemory improved considerably after Mussotestified.He then testified that at the fourth meeting, onDecember 22, he had set forth the union position that therequested contract textual changes were unacceptable.(Musso had testified that only economic terms had beendiscussed and that there was no discussionof otherchanges in the standard form contract.) Lanyi also testi-fied that "wewere still askingfor aresponseto the wageproposal that we had asked for and which we had notgotten at the two previous meetings."He cited risingliving costs.When it came time to set a date for a furthermeeting,a date could not be set because Musso had med-ical problems.Unquestionably,Musso was compelled by medicalproblems to spend the entire month of January 1982away from work.He underwent surgery, which hospital-ized him at the beginningof themonth and required himto recuperate at home for the last 3 weeks of January, bywhich time the charge here had been filed.I credit Lanyi's version of the events which transpiredat the final meeting,despite his memory lapse, and I donot creditMusso's assertion that the Union agreed towait quiescently for a response to its economic demandsand to sit through several meetings watching Pinto tearup the standard forms.I also credit Lanyi's testimony that early in January hetelephoned Pinto, who promised to get backto him with27a date for resumption of negotiations.It is the type ofconversation that would logically take place under suchcircumstances. The date when Musso would be physical-ly capable of resuming negotiations was within Musso'sand Pinto's knowledge.They made no effort to suggest adate although in September 1981, they had been able tofix a meeting date 6 weeks ahead of time.B. AnalysisThe issueiswhether in the circumstancesof this par-ticular case,the statutoryobligation to bargain in goodfaith has been met.5 It has beenobservedthat surface-bargaining cases present problemsof great complexityand that no case can be a determinative precedent for an-other: "It is the total picture shownby thefactual evi-dencethateither supports the complaintor falls short ofthe quantum of affirmative proof requiredby law."In the present case,there was inordinatedelay on thepart ofthe Respondent in coming to the bargaining table.The meeting in August 1981 involved more than presen-tationof the Union's demands. The Respondent's counselput off negotiations until the latterpart of October with-out adequate explanation of the need for such a lengthydelay.Pinto's statement that it was the first availabledate both he and Musso could attend was no explanationat all.Musso did not amplify it in his testimony andPinto did not appear at the hearing.There can be no ar-gumentaboutRespondent's obligation to meet with theUnionupon some reasonable timetable;that is, the statu-tory mandate.Respondent's failure to do so is one of thefactorsthatmay be consideredwith the totality of con-duct todetermine whether it was engaging in good-faithbargaining as requiredby the Act.7The delay continuedat and after the second meeting.The Union'sform contract and economic demands,whetheracceptable to Respondent,have never beenclaimed by Respondentto havebeen unreasonable oroutrageous, yet no response to the economic demandswas forthcoming until the fourth meeting,on December22, 4 months after their original presentation to Respond-ent.Theprocess of excision of standard clauses carriedout duringthe secondmeeting was tantamountto whole-sale expurgation of standard form provisionswhich inmany cases were nothing morethan carryoversfrom ear-lier collective-bargaining agreementsto which Respond-ent hadbeen a party.The Respondentconceded8 what is apparentfrom thedocumentaryevidence:that the Respondent soughtelimination of features that had existed in earlier agree-ments with the separate union localswhich had mergedintoLocal 6 andthat did not in any manner impinge oneconomic problems of the Respondent.Respondent of-feredalmostno justificationfor its sweeping attack onthe noneconomic provisionsof the contract.Musso at-5NLRB v. Truitt Mfg. Co.,351 U S 149 (1956).6Borg-Warner Corp.,198 NLRB 726 (1972);Sweeney & Co.,176 NLRB208, 211 (1969), modified but enfd.as to thispoint 437 F.2d 1127 (5thCir. 1971) (the quotation is fromBorg-Warner)7Borg-Warner,above at 734sThe concessionwas made by counsel forRespondentduring final ar-gument. 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtributed the idea of eliminating the union-security clauseto remarks made by the administrative law judge whohad been involved in settlement of the charge filed earli-er by Local 6. Musso asserted that, not only was thatidea not original with him, but the Union had not founditobjectionable when suggested by the judge. Neverthe-less, thatwould hardly be justification for the broadattack on the other provisions or for assuming the justifi-cation of the demand for elimination of the union-securi-ty clause in the present circumstances.Each party blames the other for the delay in negotiat-ing the economic proposals, and each party seeks to castthe onus on the other for producing counterproposals.Lanyi testified that he kept pressing for an economic re-sponse;Musso says it was understood that that would beleft for last. It may be argued that Lanyi's failure torecall the December meeting should be regarded as a se-rious qualification of his credibility, but I do not acceptitas such. I regard it, rather, as a true lapse which re-quires that his testimonyregardingsome of the details ofthe meetings be accepted only with great care.Itdoesnot weigh half as much on me as does the impression, onthese facts, that much of the Respondent's preoccupationwith the form contractwas a stallto avoid coming togrips with the economic demands. That impression is re-inforced both by the extreme nature of Respondent's ob-jections to the standard form contract and by the spuri-ous nature of the economic counterproposal,9 whichMusso admitted was made purely to compel the Unionto come forward with another proposal and did not at allreflect what he was willing to negotiate. He waited forthe Union to negotiate against itself instead of making abona fide counterproposal.Lack of good-faith bargaining is also indicated by Re-spondent's advancement of an illegal proposal. The par-ties at the hearing accepted it as a given proposition thata 50-percent reduction would have brought the employ-ees'wages below the legal minimum wage. Musso ex-cused himself on the basis that he acted on advice ofCounsel but that does not explain why such a proposalwas made in the first place. He did not bring his attorneyin to explain it. This proposal is also indicative of lack ofgood-faith bargaining when viewed from another stand-point.An employer's insistence on making proposals to anewly certifiedunion,which are less than what the em-ployees are currently receiving has been held to be, inthe proper overall context, failure to bargain.10 Thus,the Respondent's argument that the contract presented toitby the Union was an altogether new contract and nota renewal is seen not to be helpful at all to the Respond-ent. In any event, however, the same logic has been heldapplicable to negotiations involving renewals, it beingheld that one of the factors to be considered in determin-ing whether an employer is bargaining in good faith iswhether its proposals would reduce the employees' exist-ing working conditions or wages, an inference unfavor-9Thenatureof the employer's proposals may betaken into account inassessing itsmotivationin collective-bargaining negotiationsSweeney,above at 212, modified but enfd as to this point 437 F 2d 1127 (5th Cir1971)10DothanEagle,174 NLRB 804, 815 (1969), enfd. 434 F 2d 93 (5thCir 1970)able to the employer being permissible if reductions aresomething more than de minimis. "IConsideration of all the circumstances of the presentcasemakes it apparent that the Respondent did notsimply adhere to a bargaining position that was unpalata-ble to the Union but formulated and maintained a posi-tion designed to stall negotiations, avoid reaching anagreement,and undermine the position of the Union asthe representative of the Respondent's employees. Mussoand his attorney had to have known that their proposals,economic and otherwise, would encounter serious resist-ance from the Union.12 It is well settled that rigid adher-ence to proposals of a type which are "predictably unac-ceptable" to the Union may be considered with otherevidence "as evidencing a predetermination not to reachagreement."13 The same is true of proposals advanced inexpectation of union rejection by an employer's negotia-torwho is "well schooledin the realitiesof collectivebargaining." t 4 The Respondent, in effect, called on theUnion to abdicate its normal right to represent the em-ployees effectively, t 5 and "a violation is made out when,as here, the employer demands a contractual provisionwhich would exclude the labor organization from any ef-fectivemeans of participation in important decisions af-fecting the terms and conditions of employment of itsmembers."16IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe violations of the Act herein found to have beencommitted by the Respondent have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All employees of the Respondent except guards andsupervisors as defined in the Act constitute a unit appro-priate for the purposes of collectivebargainingwithinthe meaning of Section 9(a) of the Act.4.The Union is the exclusive representative of the em-ployees in the aforesaid unit for the purpose of collective' i Borg-Warner,above at 73612 "It would be unreasonable to assume that Respondent's attitudewith respect to economic issues was takenwithoutanticipating that com-municationof its views to the Union wouldcreate anything other thanimmediate stalemate"Sweeney &Co, above at fn.918NLRBv.Herman SausageCo.275 F 2d 229 (5th Cir 1960),enfg.122 NLRB 168 (1958), quoted inBorg-Warner,above at727 See alsoSweeney & Co,aboveat 212, andTomco Communications,220 NLRB 636(1975), enf denied567 F 2d 871 (9th Cir 1978)i4Tomco Communications,above at 63716Failure to bargain is indicatedby lackof movement because of ad-herence to original position, adamant insistence on a bargaining position,and failure to make meaningful concessions Id at637,NLRB Y CableVision,660 F 2d I (1st Cir 1981), enfg 249 NLRB 412 (1980)16United Contractors (JMCO Trucking),244 NLRB 72, 73 (1979)(citingTomco),enfd mem108 LRRM 3152 (7th Cir 1980) CAPTAIN'S TABLEbargaining with respect to rates of pay, wages,hours ofemployment,and other terms and conditions of employ-ment.5.Respondent violated Section 8(a)(5) and(1)of theAct by failing and refusing to bargain collectively ingood faith with the Union with respect to rates of pay,wages,hours of employment,and other terms and condi-tions of employment.6.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in anunfair labor practice by reason of its refusal to bargain ingood faith with the Union with respect to rates of pay,wages,hours of employment, and other terms and condi-tions of employment, I shall recommend that Respondent29be required to cease and desist from such conduct andthat it be required, on request of the Union, to negotiatewith respect to such subject matters and, if an agreementis reached, embody thesame in a signed agreement.17[Recommended Order omitted from publication.]17Thisis the relief requested by the General Counsel(G C Br. 12)and suffices to effectuatethe policies of the Act.I considered the propri-ety of recommending backpay in view of the delay in bargaining com-bined with actual implementation by Respondent of a 50-percent reduc-tion in wages,but concluded on the basisof evidencein the record thatsuch relief would not effectuatethe purposes of the Act, might be injur-ous to theinterests of all parties,and would bebetter left to the discre-tion of the parties in the courseof the collectivebargaining which is heredirected to proceed Such a remedy was invokedby the trialexaminer inFreeman Co.,194 NLRB 595 (1971), but theBoard reversed his findingthat Sec.8(ax5) had been violated.SeeSteelworkersY.NLRB,430 F.2d519, 521 (D.C Cir.1970), enfg.178 NLRB 711 (1969),Royal TypewriterCo.vNLRB,533 F 2d 1030 (8th Cit.1976), enfg.209 NLRB 1006(1974),Tiidee Products,194 NLRB 1234 (1972);Southland Dodge,232NLRB 878 (1977).